Citation Nr: 0615890	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for back injury 
residuals.

2.  Entitlement to service connection for left foot and left 
ankle injury residuals.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for head and neck injury residuals.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
February 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2004, the Board remanded the four 
issues listed above for further evidentiary development.

This decision reopens the head/neck injury residuals and 
psychiatric disorder claims.  The reopened head/neck, left 
foot/ankle, and back disability claims are denied on their 
merits.  The reopened psychiatric disorder claim is remanded 
to the RO, via the Appeals Management Center, in Washington, 
D.C.  The veteran will be notified if action is needed on his 
part on that claim.

In VA Form 9, the veteran appears to have raised a claim 
based on right ankle injury residuals.  This matter is 
REFERRED to the RO for appropriate action.   


FINDINGS OF FACT

1.  In February 1991, the RO denied service connection for 
head/neck injury residuals.  In April 1996, it denied service 
connection for a psychiatric disorder.  No appeal was 
initiated after notice of denial.  
2.  Evidence submitted after February 1991 and April 1996, on 
head/neck injury residuals and psychiatric disorder, 
respectively, is not cumulative or redundant; bears directly 
and substantially on the claim; and is significant enough 
that not considering it would be unfair to the veteran.

3.  The claimed back, neck, head, left ankle, and left foot 
disabilities are not shown to be etiologically related to 
active service; nor was any such disability manifested to a 
compensable degree within one year after discharge.  


CONCLUSIONS OF LAW

1.  The February 1991 and April 1996 rating decisions are 
final.  38 U.S.C.A. 
§ 7105 (West 1991, 1996); 38 C.F.R. § 38 C.F.R. § 19.192 
(1991); 38 C.F.R. 
§ 20.201 (1996).  

2.  New and material evidence has been received since 
February 1991 and April 1996, on the claimed head/neck 
disability and psychiatric disorder, respectively.  38 
U.S.C.A. § 5108 (West 1991, 1996); 38 C.F.R. § 3.156(a) 
(1991), (1996).

3.  The criteria for service connection for head/neck, left 
ankle/foot, and back disabilities are not met.  38 U.S.C.A. 
§§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2005).  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted, which bears directly and substantially on the 
matter considered, is neither cumulative nor redundant, and 
which is so significant that it must be considered to fairly 
decide the claim.  38 C.F.R. § 3.156 (2000); see Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence submitted to 
reopen is generally presumed credible.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999) (per curiam).  All evidence 
received since the last final disallowance is considered.  
Evans, 9 Vet. App. at 283.

In August 1988, the veteran filed his original head/neck 
injury residuals and psychiatric disorder ("nerves") 
claims.  In February 1989, the RO notified him of the denial 
of the claim and of his appeal rights.  In March 1990, after 
the passage of the one-year period for filing an NOD, he 
wrote referring to his 1988 claim, inquiring as to the status 
of that claim.  The February 1989 notice of denial appears to 
have been sent to the veteran's then-current home address, 
and was not returned as undeliverable.  The Board finds that 
the presumption of regularity of administrative process 
applies as to notice of the 1989 denial and governing 
procedural rights.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  That decision is final without evidence of timely 
appeal.  38 C.F.R. § 19.192 (1989).  

In February 1991, the RO again denied the claims.  The 
veteran was notified of the decision and of appeal procedures 
the same month.  He did not initiate appeal, and that 
decision also is final.  38 C.F.R. § 19.192 (1991).

In March and April 1996, the veteran again sought service 
connection for head injury residuals and psychiatric 
disorder, claimed as dysthymic disorder and paranoid 
personality.  In April 1996, the RO notified him of the 
denial of service connection for a psychiatric disorder and 
of his appeal rights.  No separate rating was issued in or 
around 1996 confirming prior denial of the head/neck injury 
residuals claim.  The veteran did not file an NOD expressing 
intent to appeal the April 1996 decision denying service 
connection for psychiatric disorder.  In June 1996, VA 
received his letter to Congressman Kingston discussing 
various personal problems.  The Board has considered whether 
that correspondence could be construed as an NOD, 
particularly because the veteran stated therein: "The lawyer 
who is filing my appeal is [R.P.]."  No attorney letter was 
received, and the veteran did not later express 
dissatisfaction with a prior denial or intent to appeal 
himself.  38 C.F.R. § 20.201 (1996).  Thus, the 1996 letter 
is not considered an NOD.

In April 1998, the veteran wrote about an in-service bus 
accident, and residual pain therefrom, including head and 
neck pain.  In May 1998, the RO wrote that the claim would 
remain denied unless evidence shows the claimed problems were 
incurred in or aggravated by service and that they still 
exist.  The veteran apparently was not sent a notice of 
appeal rights with the April 1998 letter.    

Thereafter, in March 1999 and January 2000, the veteran wrote 
about various problems, including depression and head/neck 
pain.  In March 2000, VA received a letter from Congressman 
Kingston concerning the veteran's report of various ailments 
in service.  These items can reasonably be construed as 
informal claims to reopen.  In April 2000, the RO determined 
that new and material evidence was not submitted to reopen 
the claims.  This appeal stems from that decision.
  
Based on the above, the April 1996 rating decision is the 
last final denial of the psychiatric disorder claim.  The 
February 1991 rating decision is the last final denial of the 
head/neck injury residuals claim.  New and material evidence 
on the claimed disabilities must have been added thereafter 
before either claim can be reopened.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).      

New and material evidence was added on both claims to permit 
their reopening.  Evidence added post-February 1991 on the 
head/neck injury residuals claim includes VA clinical records 
showing spinal degenerative changes.  Evidence added after 
April 1996 includes VA clinical records documenting treatment 
for psychiatric illness diagnosed variously to include 
depression, dysthymic disorder, schizophrenia, and as well, 
personality disorder.  Such evidence indicates active, 
chronic process as to the disabilities, and, in that respect, 
is both new and material.  

The claims of entitlement to service connection for head/neck 
injury residuals and psychiatric disorder are reopened and 
are granted to that extent.  The Board need not decide 
whether VA complied with duties to notify, including notice 
of the governing "new and material evidence" standard and 
what evidence is needed to reopen (see 38 C.F.R. § 3.156; 
Kent v. Nicholson, 04-181 (U.S. Vet. App. March 31, 
2006)), or to assist, on the issues of whether new and 
material evidence has been presented to reopen these claims.  
As it is taking favorable action by reopening the claims, any 
notice defect is harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); 38 C.F.R. § 20.1102 (2005). 

II.  Service Connection - Back, Neck/Head, Left Foot/Ankle

The veteran contends that his back, head, and neck 
disabilities are the result of an 
in-service bus accident.  He also complains of headaches, and 
appears to be contending they are head injury residuals.  He 
alleges that his left foot/ankle disability is due to falling 
into a pothole during service.  June 2003 hearing transcript, 
p. 20.  He also argues that the bus accident could have 
affected his left foot/ankle.  

The service medical records show a May 1983 left ankle sprain 
injury after stepping into a hole.  Also, the veteran was 
seen in December 1985 after dropping a box, which struck his 
left big toe.  In the summer-fall of 1984, he was seen 
multiple times for back pain reportedly due to lifting heavy 
equipment.  Diagnoses included mechanical back pain, muscle 
strain, musculoskeletal strain, and "possible pulled 
muscles."  An August 1984 X-ray report states that the films 
were "poor," but that the results are "probably within 
normal limits."  In April 1985, the veteran was involved in 
a bus accident and was reportedly thrown across the seats 
with impact against his neck.  He was found "neurologically 
intact."  A report of cervical and thoracic spine X-rays 
taken the day of the accident shows negative findings, but a 
treatment record shows a clinician's statement there is 
suggested fractured C-4 transverse process and possible 
compression of C4-C5.  However, records dated within two 
weeks after the accident document diagnoses of sprained 
cervical spine and "soft tissue injury" to the neck, and a 
finding that X-rays are "WNL" (within normal limits).  
Also, in October 1985, the veteran reported neck pain after a 
fall down stairs.  However, 1985 X-ray reports show no 
significant abnormality in the cervical and thoracic spines.  
In early 1986, he was treated for low back pain after falling 
on ice and landing on his buttocks.  No subsequent service 
medical record documents a pathological process associated 
with the 1986 incident.  Also, the veteran complained of 
headaches in October 1984, but physical and neurological 
examination was normal, and he was diagnosed with tension 
headaches.  No further in-service treatment for headaches or 
neurological abnormality is documented.  In the December 1985 
separation report of medical history, the veteran reported 
recurrent back pain.  However, clinically, no neurological or 
musculoskeletal abnormality was found on separation medical 
examination.  Thus, based on the above, there is evidence of 
in-service incidents pertinent to the claimed head, back, 
neck, left foot, and left ankle disabilities; however, 
chronic disability is not shown as of discharge.  38 C.F.R. 
§ 3.303(b). 

Post-service, a February 1996 VA CT (computed tomography) 
examination of the head, performed upon complaints of 
recurrent headaches, resulted in normal results.  Other 
relevant post-service evidence includes history of 
involvement in a car accident in March 1998.  The veteran 
reported whiplash injury and pain "all over," but 
particularly at the neck area, which he stated began in 
service but became worse after the 1998 accident.  See 
Ludowici Medical Center records.  Private cervical and 
thoracic spine X-ray test results document no significant 
abnormality as to "hard or soft disc disease."  VA 
radiology test results from October 2001 show mild 
spondylosis and degenerative disc disease in the cervical 
spine; subtle levoscoliosis and mild degenerative joint 
disease of costotransverse and costovertebral joints in the 
thoracic spine; mild lumbar dextroscoliosis and degenerative 
joint disease; mild degenerative joint disease and diffuse 
osteopenia in the left foot, but no evidence of fracture or 
dislocation; and mild diffuse osteopenia but essentially 
normal left ankle.          

Service connection may be granted with post-service evidence 
that presently claimed disability is etiologically related to 
in-service injury.  38 C.F.R. § 3.303(d).  Clinical evidence 
on this issue is that found in the 2005 VA medical 
examination report and VA expert medical opinion report.  
Both are unfavorable and remain uncontradicted by other 
clinical evidence or opinion.

The 2005 examination report is based on extensive discussion 
of pertinent medical history and an examination, and the 
Board finds it reliable even though a physician's assistant, 
and not a medical doctor, authored it.  It essentially 
concludes that, while various in-service injuries could have 
contributed to osteoarthritis, an attempt to determine the 
degree of their contribution to the present condition would 
be speculative, and that present spinal abnormalities, to 
include degenerative disc disease and osteoarthritis, likely 
are a cumulative result of the aging process.  The examiner 
also said that it would be purely speculative to relate in-
service injury incurred some two decades ago to 
osteoarthritis in the metatarsophalangeal joint of the left 
big toe; degenerative changes likely would have occurred over 
time, even without injury.  Service connection is not 
permitted based on speculative medical opinion.  See 38 
C.F.R. § 3.102; Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant "possibly" has schizophrenia is 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that prisoner of war experience 
"could" have precipitated lung condition is too 
speculative).  As for the left ankle, the examiner noted in-
service injury and reviewed the records, and said that, 
presently, there is no clinical or radiological evidence of 
left ankle osteoarthritis or arthropathy.  He said that the 
examination is essentially negative.

The November 2005 opinion was authored by the Chief of the 
Orthopedics Dept. at the VA Central Iowa Health Care System 
based on his review of the claims file.  The doctor concluded 
that it is less likely than not that spinal degenerative 
changes are etiologically related to service.  While he did 
note that degenerative disease could "occasionally" occur 
due to a single injury, it tends to be secondary to 
"accumulative trauma" and other factors.  He concluded 
that, while it is impossible to determine whether any in-
service incident(s) played an instrumental role in causation, 
the clinical evidence does not show manifestation of 
degenerative changes until about a decade and a half after 
discharge, and even then, the changes noted were to a 
"mild" degree.  The "long-delayed" and "mild" changes 
tend not to support a conclusion that in-service injury 
caused present disability.  Also, the doctor noted the 
veteran's history of long-term smoking, and said that there 
is a strong correlation between smoking and degenerative disc 
disease.  

Based on the above evidence, the Board must conclude that the 
preponderance of the evidence is against direct service 
connection.  It does not apply 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.  Presumptive service connection for 
arthritis and neurological abnormality (head injury) is 
precluded without clinical evidence thereof within a year 
after discharge.  38 C.F.R. §§ 3.307, 3.309(a).  
        
III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In February 2000, before enactment of law requiring the 
notice discussed above, the veteran was informed of the basic 
legal elements of a successful service connection claim 
(pertinent injury; current disability; causal link), 
including presumptive service connection.  These criteria 
were again discussed in August 2001 and February 2004 
letters.  These and subsequent (March and April 2004) letters 
advised him that, if he identifies the sources of pertinent 
evidence, then VA would assist him in obtaining such 
evidence, but that he ultimately is responsible for claim  
substantiation.  The Statement of the Case (SOC) and 
Supplemental SOC (SSOC) cited 38 C.F.R. § 3.159, from which 
the fourth element is derived.  

Although notice requirements were met during the appeal 
period and the RO did not literally ask the veteran to 
"supply everything he has" concerning his back, neck, head, 
ankle, and foot disabilities, the Board finds no prejudicial 
error.  During the appeal, he clearly was notified - multiple 
times - of what key evidence is needed in his claims.  Even 
after the issuance of the April 2005 SSOC, he did not supply 
additional evidence, or identify missing, pertinent evidence.  
Nor did he or his representative argue there is a notice 
defect.  Further, after he was sent a copy of an unfavorable 
expert medical opinion and given 60 days to comment or submit 
additional evidence, he did not reply.  Based on the 
foregoing, the Board finds that VA fully complied with notice 
provisions.  Nor does it find prejudice as to lack of notice 
of what must be shown on the degree of disability, or 
effective date of service connection or a percentage rating 
for any claimed disability, as the claim is denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA clinical records, 
including VA examination and expert opinion records, private 
clinical records, service medical records, and lay evidence.  
Despite appropriate notice during appeal, the veteran has not 
identified additional sources of pertinent evidence.  Thus, 
the Board concludes that VA's duty to assist was met.    


ORDER

New and material evidence was received; the claim of 
entitlement to service connection for a psychiatric disorder 
and head/neck injury residuals is reopened.

Service connection for head/neck, back, and left ankle/foot 
injury residuals is denied.


REMAND

The veteran seems to be alleging that the in-service bus 
accident traumatized him psychically such that his present 
psychiatric problems, to include schizophrenia, depression, 
post-traumatic stress disorder, and dysthymic disorder, are 
attributable to service.  See, e.g., statement appended to 
March 2000 letter from Congressman Kingston, wherein the 
veteran said: "I can't stop seeing the bus wreck."  Recent 
VA clinical records reflect reports of auditory and visual 
hallucinations of, and nightmares about, the bus crash.  
Elsewhere, he said that dysthymia is due to mistreatment in 
service.  See statement to Congressman, received in June 
1996.

Although the December 1985 separation medical examination 
report documents normal evaluation for psychiatric illness, 
the veteran did report in the separation medical history 
report "nervous trouble" and "depression or excessive 
worry."  A physician's assistant noted therein reported 
"unit stress" for one and one-half years.  

Based on the above, the inquiry is whether in-service 
physical injury and/or "unit stress" could be the basis for 
present psychiatric abnormality, notwithstanding lack of 
pertinent diagnosis in the separation examination report.  
Also, given present diagnosis of psychiatric illness 
encompassed within "psychoses," an inquiry should be made 
as to when it might have had its onset.  Under the 
circumstances, the Board concludes that the most appropriate 
action consistent with VA's duty to assist is to obtain a 
medical opinion on what psychiatric abnormality the veteran 
now has, and whether it is etiologically attributable to 
service.  

Also, during a 2005 examination, the veteran reported he is 
receiving Social Security Administration (SSA) benefits based 
on psychiatric illness.  Complete copies of SSA records 
should be obtained before an examination is performed.

Accordingly, the claim is remanded for the following:

1.  Obtain and associate with the claims 
file any missing, and more contemporaneous, 
VA clinical records.  

2.  Obtain complete copies of the veteran's 
SSA disability claim records, including 
exhibits to the benefits application and 
administrative law judge decision.  

3.  After completing the above, arrange for 
the veteran to be examined by a VA mental 
health care professional to (a) diagnose the 
veteran as to his psychiatric disorder 
claim; and then (b) opine whether it is at 
least as likely as not (by a probability of 
50 percent), more likely as not (by a 
probability higher than 50 percent), or less 
likely as not (by a probability lower than 
50 percent) that it is related to active 
service.  

The examiner also is asked to opine whether 
the veteran has a psychiatric abnormality 
within the category of "psychoses," and if 
so, the approximate date of onset, to the 
extent he or she is able to give such a date 
to a degree of medical certainty.  Further, 
the examiner should consider the medical and 
psychiatric history in the claims file and 
discuss such history as warranted to 
adequately explain the rationale for why or 
why not any present psychiatric disability 
is attributable to active duty.  If present 
disability is attributable to nonservice-
related cause(s), then he or she should so 
state and explain why.  If any subjective, 
reported history is not supported or 
otherwise is inconsistent with clinical 
findings, the examiner should so state and 
explain why.    

4.  Thereafter, readjudicate the claim based 
review of the whole record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
provide the veteran and his representative 
an opportunity to respond to it.  
Thereafter, if in order, return the appeal 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


